DETAILED ACTION
Disposition of Claims
Claims 1-7 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210401973A1, Published 12/30/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  the definition of the abbreviation xx is not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … infectious laryngotracheitis virus (ILTV)... glycoprotein B (gB)).
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-7 are rejected as lacking adequate descriptive support for a stable recombinant HVT which has stably integrated two or more heterologous genes into the intergenic regions noted in instant claim 1, namely any protein or fragment thereof of infectious laryngotracheitis virus (ILTV) glycoprotein B (gB) within the non-coding region between UL45 and UL46, or any Newcastle Disease virus (NDV) fusion (F) protein or fragment thereof inserted into a non-coding region located between US10 and SORF3.
In support of the claimed genus of “any recombinant HVT which encodes two or more heterologous genes, namely ILTV gB or a fragment thereof at the intergenic region between UL45-UL46, and NDV F protein or fragment thereof at the intergenic region between US10-SORF3,” the application discloses examples in which a recombinant HVT (herpesvirus of turkeys) is generated and also has stably integrated Newcastle Disease virus (NDV) F protein (full length, sequence unknown) and Infectious Bursal Disease Virus (IBDV) VP2 protein (full length, sequence unknown).  Different configurations of the different heterologous genes were generated, wherein F and VP2 were inserted at different sites and under the control of different heterologous promoter elements (both heterologous to the HVT and F and VP2 proteins; see ¶[0137]).  It is not clear whether the heterologous transgenes must also be under the control of heterologous constitutively active promoters (e.g. mCMV IE1 promoter), or if said heterologous transgenes are operably linked to native HVT promoters from the nearby gene ORFs (e.g. UL45 or UL46), as the wording of the claim does not require the inserted material to be operably linked to any type of expression element.  No sequences from any NDV strains for any F proteins or fragments thereof were tested to determine if their insertion would be stably integrated into the engineered HVT genome over multiple passages; likewise, no sequences from any ILTV gB or fragments thereof were tested to determine if their insertion would be stably integrated into the engineered HVT genome over multiple passages.  As its name suggests, the NDV F protein initiates membrane fusion and can be toxic to cells; as the sequence utilized in the experiments was not identified, it is unclear if the F protein was mutated to increase or decrease its fusogenicity in vitro or in vivo and how said sequences would affect the engineered HVT stability (See e.g. Ji Y, et. al. Virology. 2017 Sep;509:146-151. Epub 2017 Jun 21.)  Likewise, ILTV gB is useful for viral attachment, but does not appear to be as important as gC, and the ILTV gB is unique in that it does not bind to heparin or chondroitin sulfate containing proteoglycans (See Kingsley DH, et. al. Virology. 1999 Apr 10;256(2):213-9.; Gowthaman V, et. al. Vet Q. 2020 Dec;40(1):140-161.)  It is not clear if the virus that would stably express both of these claimed proteins in the claimed spot would be stable or safe, as no examples of said virus were produced and studies in vitro or in vivo.  As noted by Gergen et. al. (Gergen L, et. al. Avian Pathol. 2019 Feb;48(1):45-56. Epub 2018 Nov 30.), HVT vaccines expressing a single heterologous antigen showed commercial use and efficacy, yet when these recombinants were administered simultaneously they showed interference, resulting in a decrease in the immunity against the virus from which the donor genes in the engineered HVT are derived.  As this virus claimed was not engineered and tested, it is unclear as to the safety, efficacy, or stability of said virus, and especially if it would be useful in the products or methods of instant claims 5-7.  No data was provided to show this multivalent HVT would act as a “vaccine” as claimed in the compositions or methods as claimed, and no data was provided to suggest said multivalent HVT would provide protective or therapeutic efficacy against viral challenge from HVT, NDV, and/or ILTV.  It is not clear if those genes inserted at the UL44-UL45 and/or US10-SORF3 intergenic regions require the use of a specific promoter, enhancer, or other transcriptional elements.  No derivatives or variants or mutants thereof are disclosed that can achieve this stable HVT with the noted  insertions of heterologous genes at the intergenic regions noted. Thus, the application fails to provide sufficient examples of any species within the broadly claimed genera.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two.  In other words, there is no evidence that any ILTV gB or fragment thereof and/or any NDV F protein or fragment thereof can be inserted into the intergenic regions claimed and still allow the engineered HVT to retain the ability to be an infectious, recombinant virus.  As applicant has noted previously (See “Remarks” dated 10/05/2018 in related application 15/972,277, cited on PTO-892):

“WO 2013/057236 [cited on PTO-892 of instant application] teaches that "no multivalent vaccine comprising a recombinant HVT encoding antigens from more than one pathogen has been shown to be stable and efficacious" (see page 4). Thus, the state of the art, around the filing date of the presently claimed invention, suggests that those skilled in the art would not have had a reasonable expectation of success in producing stable and efficacious multivalent vaccines and that the actual production of such a vaccine would have been unexpected. Thus, as of the filing date of the presently claimed invention, the production of stable and efficacious multivalent HV constructs was challenging because of two main issues: instability and low efficacy.”
As noted by Tang et. al. (Tang N, et. al. Vaccines (Basel). 2020 Feb 21;8(1):97.), how the multivalent HVT was engineered also greatly affected whether or not the engineered virus was successful, as the BAC recombineering and homologous recombination methods proved to be inefficient and time-consuming.  Thus, in view of the art at the time of filing, and even post-filing art, those of skill in the art appeared to not have a favorable view of recombinant, multivalent HVT, and while the results obtained by the instant invention with the insertion of F protein and VP2 appear to be unexpectedly stable, it would still be reasonable to assume that one of skill in the art would require further evidence of efficacy and stability with respect to applying this model towards the two antigens claimed in the instantly claimed invention, and would reasonably expect to know which sequences were utilized along with any regulatory elements to enhance success and stability.
Thus, in view of the above, there would have been significant uncertainty as to which HVT would be able to stably comprise and express the heterologous genes claimed at the insert sites claimed.  In view of this uncertainty and the lack of sufficient examples of the claimed genera, the claims are rejected for lack of adequate written description support.

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,251,951. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are claiming recombinant avian herpesviruses, such as HVT, which comprise, in two separate loci, heterologous gene insertions, namely wherein said heterologous genes are inserted between UL44 and UL45 and between US10 and SORF3.  Both the ‘951 claims and instant claims are drawn to said heterologous genes being operably linked to  separate promoters, namely Pec, mCMV IE1, and Bac promoters.  Both claim NDV F protein or fragments thereof and ILTV gB or fragments thereof as heterologous antigens encoded by the HVT.  Both claim methods for vaccinating avians using compositions comprising the resulting engineered, multivalent HVT.  Both claimed inventions also claim kits for vaccinating using said engineered, multivalent HVT.  Therefore, it remains that the instant claims and the ‘951 claims are obvious variants of one another. 


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,123,425. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are claiming recombinant avian herpesviruses, such as HVT, which comprise, in two separate loci, heterologous gene insertions which are separate avian antigens, namely wherein said heterologous genes are inserted between UL44 and UL45 and between US10 and SORF3.  Both the ‘425 claims and instant claims are drawn to said heterologous genes being from avian antigens, and while the instant claims are drawn to NDV F protein or fragments thereof and ILTV gB or fragments thereof as heterologous antigens encoded by the HVT, these would be obvious avian antigens given the guidance from the ‘425 patent.  As per MPEP §804, even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims.  MPEP §804 II.B.2.a states that in order to determine if an invention claimed is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim, one is permitted to turn to the specification to learn the meaning of a term in the claim.  In the ‘425 patent, an “avian antigen” is defined as a limited number of examples, two of which are NDV F protein and ILTV gB and are noted as preferred embodiments of antigens (Col. 2, lines 55-65).
Both claim methods for vaccinating avians using compositions comprising the resulting engineered, multivalent HVT.  Both claimed inventions also claim kits for vaccinating using said engineered, multivalent HVT.  Therefore, it remains that the instant claims and the ‘425 claims are obvious variants of one another. 



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648